DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Application Data Sheet (ADS) of May 15, 2019 states that the ‘544 patent is a continuation of D836207 (SN 29/564,157).  However, the face of the ‘544 patent claims that the ‘544 patent is a continuation in-part of SN 29/564,157.  Please correct this discrepancy.

Claim Interpretation
Claim 1 includes the term “an attachment ledge” without any other structure.  The broadest reasonable interpretation of this term is considered to be an end.  Since claim 1 does not require that the attachment edge being connected to another structure, an end which can be held would meet the broadest reasonable interpretation of the term “an attachment ledge”.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Patent Publication No. 2010/0234887).
Regarding claim 13, Smith discloses a pacifier holder and teether comprising: a plush toy (160); and an elongate body (130) having: a distal end (see below) and an end of an attachment ledge (lower 134 in Fig. 9), opposite the distal end (see below), operatively connected to the plush toy via a fastener (134); and a front face with a retainer portion of a selectively pliable and resilient polymeric material (paragraph 0063) and having two opposing lateral side edges (see below), interposed between the distal end and the end of the attachment ledge (see below), and defining an enclosed arcuate slot (see below) centrally disposed between the two opposing lateral side edges of the of the retainer portion, centrally aligned with the plush toy (Figs. 11, 15 and 17), and operably configured to receive and retain, with the retainer portion of the elongate body defining the enclosed arcuate slot, a tab handle extending from a back surface of a pacifier shield (Figs. 11 and 12).

[AltContent: textbox (Slot/ aperture)][AltContent: arrow][AltContent: textbox (End of attachment ledge)][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: textbox (Central axis)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral side edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral side edge)][AltContent: arrow][AltContent: textbox (Attachment ledge)]
    PNG
    media_image1.png
    384
    386
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (fastener)]
    PNG
    media_image2.png
    216
    400
    media_image2.png
    Greyscale


[AltContent: textbox (Central axis)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral side edge)]
    PNG
    media_image3.png
    388
    413
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral side edge)][AltContent: textbox (Lateral side edge)][AltContent: textbox (Lateral side edge)]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lobl (US Patent Publication No. 2006/0226044).
Regarding claim 18, Smith discloses a pacifier holder and teether comprising: a plush toy (160); and an elongate body (130) having: a distal end (see above) and an end of an attachment ledge (see above), opposite the distal end, operatively connected to the plush toy via a fastener (see above); and a front face with a retainer portion of a selectively pliable and resilient polymeric material (paragraph 0063), interposed between the distal end and the end of the attachment ledge, the retainer portion of the elongate body defining an enclosed aperture (see above) defined through the elongate body and having a generally rounded shape. the enclosed aperture operably configured to receive and retain a handle element of a pacifier.
Figs. 9 and 11 appear to show an inwardly protruding latch.  However, Smith does not specifically disclose the details of the latch.

It would have been obvious to one of ordinary skill at the effective filing date to include a protruding latch for securing the pacifier in the aperture/slot.  The motivation would have been to ensure that the pacifier does not easily fall out of the pacifier holder.

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose a pacifier holder and teether comprising an elongate body and an attachment ledge each extending at a reverse angle with respect to a front face, a plurality of rounded lobes extending from the teething end and an aperture with a protruding latch that extends into an interior of the aperture.
Regarding claims 14 and 19, the prior art of record does not disclose a pacifier and teether comprising both an arcuate aperture and an enclosed aperture wherein the enclosed slot is configured to receive and retain the tab handle and the aperture includes a protruding latch.
Regarding claims 16 and 20, the prior art of record does not disclose a pacifier and teether wherein both the teething end and an attachment ledge are each extending at a reverse angle with respect to the front face of the elongated body.

Smith discloses a pacifier holder which is connected to a toy.  Smith does not disclose that the distal end extends at a reverse angle from the front face.  Smith does not disclose both an arcuate slot is configured to receive and retain the tab handle and the aperture includes a protruding latch.  Smith further does not disclose a plurality of rounded lobes at the teething end.

Response to Arguments
Applicant’s arguments, filed March 24, 2021, with respect to the rejections under 35 USC 112 and the rejections of claims 1-12 have been fully considered and are persuasive.  
The Applicant amended claims 10 and 11 to overcome the rejections based on 35 USC 112.
The Applicant argued at pp. 10-11 that the combination of Rohrig in view of Grasset would have constituted improper hindsight to meet the claim limitations.  This argument is found persuasive.  Therefore the rejections based on Rohrig in view of Grasset for claims 1-4 and 9 have been withdrawn.
The Applicant argued at pp. 11-12 that the combination of Smith and Rohrig would have constituted improper hindsight to meet the claim limitations.  This argument is found persuasive.  Therefore the rejections based on Smith in view of Rohrig for claims 1-12, 16, 17, 19 and 20 have been withdrawn.

Applicant’s arguments with respect to claim 18 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Due to the amendment to claim 18, the rejection has been modified to include Lobl.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                                          SPRS, Art Unit 3993